Citation Nr: 0428416	
Decision Date: 10/15/04    Archive Date: 10/19/04	

DOCKET NO.  02-12 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to evaluations in excess of 10 percent each for 
both limitation of motion and instability of the veteran's 
right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from January 1980 to 
August 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which confirmed and continued a 
preexisting 10 percent evaluation assigned for the veteran's 
right knee disability on the basis of degenerative changes 
with pain on noncompensable range of motion.  Based upon a 
subsequent VA examination, however, which revealed slight 
instability of the right knee, the RO granted a separate 
10 percent evaluation for instability, but confirmed the 
existing 10 percent evaluation for pain on motion.  The 
appeal continues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  The veteran's right knee is affected by degenerative 
arthritis, a probable partial tear at the origin of the 
anterior cruciate ligament, a complex tear of the lateral 
meniscus, and a probable partial tear or sprain of the medial 
collateral ligament, pain on flexion but with full extension 
to 125 degrees, and no more than slight instability of 
lateral motion but with flareups of pain causing him to 
occasionally miss days of work.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
right knee instability have not been met, but the criteria 
for an evaluation of 20 percent for limitation of motion in 
consideration of flareups have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260, 5257 (2002); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  The VCAA 
provides that VA will notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate claims.  

A review of the claims folder reveals that the veteran was 
initially informed of the schedular criteria for evaluating 
knee disability in the original rating decision granting 
service connection for right knee disability in April 2001.  
The veteran was subsequently informed of the expanded VA's 
duties to assist and notify of VCAA in May 2001.  Following 
his claim for increase in February 2002, he was provided VA 
examinations in February 2002, October 2002, and June 2004.  
All records of his treatment with VA were collected for 
consideration.  The veteran referred to treatment by one 
private medical facility, but when the RO requested that he 
provide the address for this facility, he failed to respond.  
The veteran was informed of the laws and regulations 
governing disability evaluations of the knee and of VCAA in 
statements of the case issued in August 2002, November 2002, 
and June 2004.  He was again provided VCAA notice of the duty 
to assist and notify and informed of the evidence which VA 
was responsible to collect and which he was responsible to 
submit in March 2003.  In July 2004, the veteran indicated 
that there was no additional relevant evidence available with 
respect to his claim and he wished his appeal to immediately 
be considered.  

The veteran does not argue, nor does the evidence on file 
reveal that there remains additional relevant evidence which 
has not be collected for a review.  The Board finds that 
there is no reasonable likelihood that any additional 
evidence is available for review.  The veteran has been 
provided multiple VA examinations with diagnostic studies 
which are adequate for rating purposes.  The Board finds that 
the veteran has been informed of the evidence which he must 
present and the evidence which VA would collect on his 
behalf, and that the duties to assist and notify under VCAA 
have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the rating 
schedule represent the average impairment in earning capacity 
in civil occupations resulting from those disabilities, as 
far as this can be determined.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole or of a system or organ of the 
body to function under ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Examinations must adequately show anatomical 
damage and functional loss with respect to these elements.  
Functional loss may be due to absence of part, or all, of the 
necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain 
supported by adequate pathology.  38 C.F.R. § 4.40.  

Regarding the joints, factors of disability reside in 
reduction of their normal excursions of movement in different 
planes.  Inquiry will be directed to consideration of more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court), held that 
diagnostic codes that provide a rating solely on the basis of 
loss of range of motion must consider 38 C.F.R. §§ 4.40 and 
4.45 (regulations pertaining to functional loss and factors 
of joint disability attributable to pain).  Although ranges 
of motion may be tested during routine VA examination, 
additional function limitation due to pain, flare-ups of 
pain, weakened movement, excess fatigability, or 
incoordination resulting from a veteran's service-connected 
orthopedic disability must be considered for an increased 
evaluation beyond that reflected in VA examinations of 
clinical ranges of motion for the joint affected.  Id.  

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention of the Schedule to 
recognize painful motion as productive of disability and to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
However, when limitation of motion of the specific joint 
involved is noncompensable, a rating of 10 percent is 
applicable for each major joint affected by limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

38 C.F.R. § 4.71 Plate II, indicates that normal range of 
motion for the knee in a sitting position is from 0 degrees' 
extension, to 140 degrees' flexion.  Limitation of knee 
flexion to 15 degrees warrants a 30 percent evaluation, to 
30 degrees warrants a 20 percent evaluation, to 45 degrees 
warrants a 10 percent evaluation, and to 60 degrees warrants 
a noncompensable evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Limitation of knee extension to 45 degrees 
warrants a 50 percent evaluation, to 30 degrees warrants a 
40 percent evaluation, to 20 degrees warrants a 30 percent 
evaluation, to 15 degrees warrants a 20 percent evaluation, 
to 10 degrees warrants a 10 percent evaluation, and to 
5 degrees warrants a noncompensable evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

Recurrent subluxation or lateral instability of the knee 
which is slight warrants a 10 percent evaluation, which is 
moderate warrants a 20 percent evaluation, and which is 
severe warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Dislocated semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258. 

Facts:  In April 2001, the veteran was granted service 
connection for a cruciate deficient right knee with a 
noncompensable evaluation effective from his date of claim in 
January 2000.  In April 2002, pursuant to the veteran's 
claim, the RO granted an increased evaluation to 10 percent 
based upon findings of arthritis with painful motion, 
although limitation of motion was not sufficient to be 
compensable.  

The veteran appealed this determination and, in November 
2002, the RO granted an increased evaluation by granting a 
separate 10 percent evaluation for right knee instability 
from the date of VA examination first documenting slight 
instability in October 2002.  The appeal has continued.  

The VA outpatient treatment records on file during the time 
period of the pending appeal do not reflect ongoing care or 
treatment for the veteran's right knee disability.  It is 
noted that he was prescribed ibuprofen for treatment of 
inflammation.  In June 2001, the veteran did present for 
right knee pain and examination revealed that movements were 
painful but normal and there was no joint effusion or 
swelling.  The impression was arthritis of the right knee.  

In February 2002, the veteran was provided a VA examination 
which revealed a small amount of fluid under mild pressure in 
the right knee joint.  There was no periarticular thickening 
in either knee.  The veteran could fully extend the right 
knee and flexion was to 140 degree, with pain.  McMurray's 
and Lachman's signs were negative, there was no ligament 
laxity, and no definite signs of cruciate deficit were found.  
The patella was freely moveable without causing pain or 
tenderness.  There was four plus crepitus of the right knee 
due to irregularity of the joint surfaces.  An MRI of the 
right knee revealed a probably partial tear at the origin of 
the anterior cruciate ligament (ACL), a probable partial tear 
or sprain of the medial collateral ligament (MCL), and a 
complex tear of the lateral meniscus.  The veteran walked 
slowly and although he could walk for about an hour, he could 
not hurry and had trouble on stairs.  

A VA outpatient treatment consultation in March 2002 noted 
that there was no swelling of the joints and range of motion 
was normal.  The veteran was recorded as having a right knee 
meniscus tear and was issued a soft brace and ibuprofen.  Two 
months later in May 2002, the knee was noted to be tender on 
palpation but there was no swelling.  

In May 2002, the veteran's employer wrote that the veteran 
had missed "several days of work" due to knee problems.  

In October 2002, the veteran was again provided VA 
examination.  There was no swelling, and motion was from 0 to 
125 degrees.  Flexion was accompanied by crepitus and 
popping.  McMurray's test was positive, and the knee in full 
extension was stable, but in flexion there was a one-plus 
laxity of the ACL.  This was the evidence used to grant a 
separate 10 percent evaluation for knee instability.

The veteran was most recently provided a VA examination in 
June 2004.  The veteran's claims folder was provided to the 
physician for review.  Range of motion was from 0 to 125 
degrees which produced moderate pain.  There was some slight 
fluid about the knee and moderate crepitus and popping with 
flexion.  There was a slightly positive Lachman's test and 
there was no laxity with lateral compression.  This physician 
concluded that the veteran had moderate disability with a 
slight progression or no seemingly significant change as 
compared to the earlier evaluation in October 2000.  The 
veteran used no assistive device but it was reported that the 
knee interfered with his occupation of repairing furniture as 
it was difficult for him to squat.  The veteran reported 
missing work as a result of this knee.  The physician noted 
the veteran's report of missing work and that the veteran 
himself felt that flareups increased his disability, but the 
physician wrote that while painful on flexion, there "is no 
additional limitation with repetitive use."  

Analysis:  In the rating decision on appeal in April 2002, 
the RO granted the veteran an increased evaluation for right 
knee disability from noncompensable to 10 percent, based upon 
current medical evidence, including a February 2002 VA 
examination, which demonstrated that the veteran's right knee 
was affected by arthritis and painful on motion, although 
range of motion was from full extension to only 10 degrees 
short of full flexion.  This 10 percent evaluation was based 
upon Diagnostic Code 5003 and 38 C.F.R. § 4.59 which provide 
that a 10 percent evaluation is warranted for arthritis 
confirmed on X-ray studies which results in painful motion of 
a major joint, such as the veteran's right knee.  A 
compensable evaluation for limitation of motion in accordance 
with Diagnostic Codes 5003, 5260, and 5261 was not warranted 
because flexion was not limited to 45 degrees and extension 
was not limited to 10 degrees.  

The Board concurs in the assigned evaluation of 10 percent at 
this point in time.  No higher evaluation was warranted in 
the absence of any evidence of instability or laxity of the 
knee joint itself which was specifically ruled out in the 
February 2002 VA examination.  Additionally, at this time, 
there was an absence of evidence of flareups for periods of 
time with increased pain resulting in increases in limitation 
of motion.  An evaluation in excess of 10 percent from the 
date of the veteran's claim for increase in 2002 is not 
warranted.  

In November 2002, based upon a more recent VA examination 
conducted in October 2002, the RO continued the veteran's 
10 percent evaluation for pain on motion, but granted the 
veteran an additional 10 percent evaluation in accordance 
with Diagnostic Code 5257 for slight instability of the knee 
joint.  This additional evaluation was made effective from 
the first evidence demonstrating instability which was 
included in the report of VA examination conducted in October 
2002.  This examination first documented that, although the 
veteran had a stable knee when fully extended, there was a 
one-plus laxity under flexion and also a first-degree 
Lachman's sign.  From October 2002 forward, the veteran was 
entitled to a separate evaluation for instability of his 
service-connected right knee, and that instability was 
properly characterized as slight in that it was only 
described as one-plus and instability was only demonstrated 
in flexion.  An increased evaluation for arthritis with 
limitation of motion was not warranted at this time as the 
veteran's range of motion was recorded as 0 to 125 degrees 
which would not qualify for an evaluation in excess of 
10 percent under either Diagnostic Codes 5260 or 5261.  

At the time of the October 2002 VA examination which first 
demonstrated ligamentous laxity of the right knee, there was 
on file from May 2002 a statement from the veteran's employer 
that he had missed several days of work due to knee problems.  
The veteran's report of interference with employment was 
corroborated at the time of his June 2004 VA examination.  It 
was recorded at the time that his right knee disability 
impacted his occupation repairing furniture as it was 
difficult for him to squat.  Although there is not 
substantial objective evidence demonstrating any substantial 
interference with the veteran's employability, there is some 
evidence that the veteran's right knee disability somewhat 
impairs his ability to perform his chosen occupation, and 
this evidence, coupled with consistent objective clinical 
evidence showing pain on range of motion and more recent 
findings of ligament laxity coupled with objective diagnostic 
evidence documenting that the veteran has a complex tear of 
the lateral meniscus with probably partial tears of the ACL 
and MCL collectively provides sufficient evidence of flareups 
of pain to warrant 20 percent evaluation for limitation of 
motion of the veteran's right knee in accordance with 
38 C.F.R. §§ 4.40, 4.45, and DeLuca.  Although right knee 
flexion has never been objectively demonstrated to be limited 
to 30 degrees in accordance with Diagnostic Code 5260, 
consideration of functional loss due to flareups of pain 
warrants the assignment of a 20 percent evaluation under 
Diagnostic Code 5260.  The effective date for such increase 
should be the date that the veteran's right knee was first 
documented as having ligamentous laxity upon VA examination 
on October 4, 2002.  

A higher evaluation following the most recent VA examination 
in June 2004 for instability is not warranted because 
instability of the joint, as first shown on VA examination in 
October 2002, remained slight based upon findings of a 
"slightly positive Lachman's test," and no laxity with 
lateral compression.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
right knee disability characterized as internal derangement 
with cruciate deficiency, probable torn medial meniscus 
and/or chondromalacia with flaps, for instability is denied.  

Entitlement to an evaluation of 20 percent for right knee 
disability characterized as internal derangement with 
cruciate deficiency, probable torn medial meniscus and/or 
chondromalacia with flaps, with limitation of flexion is 
warranted.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



